UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-6293


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

JOEL PREMELL MAYE, a/k/a Deek,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Terrence W. Boyle,
District Judge. (4:06-cr-00022-BO-3)


Submitted:    September 29, 2009            Decided:   October 5, 2009


Before NIEMEYER, MICHAEL, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Joel Premell Maye, Appellant Pro Se.   Anne Margaret Hayes,
Rudolf A. Renfer, Jr., Assistant United States Attorneys,
Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Joel Premell Maye appeals the district court’s order

denying his motion to reduce his sentence pursuant to 18 U.S.C.

§ 3582(c)(2) (2006).         We have reviewed the record and find no

reversible error.      Accordingly, we affirm for the reasons stated

by the district court.           United States v. Maye, No. 4:06-cr-

00022-BO-3     (E.D.N.C.     filed   Feb.   10,     2009   &   entered     Feb.   11,

2009).     We dispense with oral argument because the facts and

legal    contentions   are     adequately     presented        in   the    materials

before   the   court   and    argument      would    not   aid      the   decisional

process.

                                                                            AFFIRMED




                                        2